Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of February 6, 2015

 

between

 

FACTSET RESEARCH SYSTEMS INC.,

as the Borrower,

 

and

 

BANK OF AMERICA, N.A.,
as the Lender

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I. 

DEFINITIONS AND ACCOUNTING TERMS

 1

 

 

 

 

 

 

1.01  

Defined Terms

 1

 

1.02 

Other Interpretive Provisions

 15

 

1.03 

Accounting Terms

 16

 

1.04 

Rounding

 16

 

1.05 

Times of Day; Rates

 17

 

 

 

 

 

ARTICLE II. 

THE COMMITMENT AND BORROWINGS

 17

 

 

 

 

 

 

2.01 

Loans

 17

 

2.02

Borrowings, Conversions and Continuations of Loans

 17

 

2.03

Prepayments

 19

 

2.04

Termination or Reduction of Commitment

 19

 

2.05 

Repayment of Loans

 19

 

2.06 

Interest and Default Rate

 19

 

2.07 

Fees

 20

 

2.08

Computation of Interest and Fees

 20

 

2.09

Evidence of Debt

 21

 

2.10

Payments Generally

 21

 

2.11

Increase in Commitment

 21

 

 

 

 

 

ARTICLE III. 

TAXES, YIELD PROTECTION AND ILLEGALITY

 22

 

 

 

 

 

 

3.01

Taxes

 22

 

3.02

Illegality

 22

 

3.03

Inability to Determine Rates

 23

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans or LIBOR Daily Rate Loans

 23

 

3.05

Compensation for Losses

 25

 

3.06

Survival

 25

 

 

 

 

 

ARTICLE IV.  

CONDITIONS PRECEDENT TO BORROWINGS

 26

 

 

 

 

 

 

4.01 

Conditions of Initial Borrowing

 26

 

4.02

Conditions to all Borrowings

 27

 

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 27

 

 

 

 

 

 

5.01

Existence, Qualification and Power

 27

 

5.02

Authorization; No Contravention

 28

 

5.03

Governmental Authorization; Other Consents

 28

 

5.04

Binding Effect

 28

 

5.05

Financial Statements; No Material Adverse Effect

 28

 

5.06

Litigation

 29

 

5.07

No Default

 29

 

5.08

Ownership of Property; Liens

 29

 

5.09

Environmental Compliance

 29

  

 
i 

--------------------------------------------------------------------------------

 

 

 

5.10 

Insurance

 29

 

5.11

Taxes

 30

 

5.12

ERISA Compliance

 30

 

5.13

Subsidiaries; Equity Interests

 31

 

5.14

Margin Regulations; Investment Company Act

 31

 

5.15 

Disclosure

 31

 

5.16

Compliance with Laws

 31

 

5.17

Taxpayer Identification Number

 32

 

5.18

Intellectual Property; Licenses, Etc

 32

 

5.19

OFAC

 32

 

5.20

Anti-Corruption Laws

 32

 

 

 

 

 

ARTICLE VI. 

AFFIRMATIVE COVENANTS

 32

 

 

 

 

 

 

6.01

Financial Statements

 32

 

6.02 

Certificates; Other Information

 33

 

6.03

Notices

 34

 

6.04

Payment of Obligations

 35

 

6.05

Preservation of Existence, Etc

 35

 

6.06

Maintenance of Properties

 35

 

6.07

Maintenance of Insurance

 35

 

6.08

Compliance with Laws

 36

 

6.09

Books and Records

 36

 

6.10

Inspection Rights

 36

 

6.11

Use of Proceeds

 36

 

6.12

Anti-Corruption Laws

 36

 

6.13

Subsidiary Guarantors

 36

 

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 37

 

 

 

 

 

 

7.01

Liens

 37

 

7.02

Investments

 38

 

7.03

Indebtedness

 39

 

7.04

Fundamental Changes

 40

 

7.05

Dispositions

 41

 

7.06 

Restricted Payments

 41

 

7.07

Change in Nature of Business

 42

 

7.08

Transactions with Affiliates

 42

 

7.09

Burdensome Agreements

 42

 

7.10 

Use of Proceeds

 42

 

7.11

Consolidated Leverage Ratio

 42

 

7.12

Sanctions

 42

 

7.13

Anti-Corruption Laws

 42

 

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 43

 

 

 

 

 

 

8.01

Events of Default

 43

 

8.02

Remedies Upon Event of Default

 45

 

8.03

Application of Funds

 45

  

 
ii 

--------------------------------------------------------------------------------

 

 

ARTICLE IX.

MISCELLANEOUS

 45

 

 

 

 

 

 

9.01

Amendments, Etc

 45

 

9.02

Notices; Effectiveness; Electronic Communication

 45

 

9.03

No Waiver; Cumulative Remedies; Enforcement

 47

 

9.04

Expenses; Indemnity; Damage Waiver

 47

 

9.05

Payments Set Aside

 48

 

9.06

Successors and Assigns

 48

 

9.07

Treatment of Certain Information; Confidentiality

 49

    Right of Setoff 49

 

9.09

Interest Rate Limitation

 50

 

9.10

Counterparts; Integration; Effectiveness

 50

 

9.11

Survival of Representations and Warranties

 50

 

9.12

Severability

 50

 

9.13

Governing Law; Jurisdiction; Etc

 51

 

9.14

Waiver of Jury Trial

 52

 

9.15

No Advisory or Fiduciary Responsibility

 52

 

9.16

Electronic Execution of Assignments and Certain Other Documents

 53

 

9.17

USA PATRIOT Act

 53

 

 

SCHEDULES

 

5.05

Supplement to Interim Financial Statements

5.12(d) Pension Plans 5.13 Subsidiaries and Other Equity Investments 5.18
Intellectual Property Litigation 7.01 Existing Liens 7.03 Existing Indebtedness
9.02 Lender’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

A

Loan Notice

B Compliance Certificate

     

 
iii 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of February 6, 2015, between FACTSET
RESEARCH SYSTEMS INC., a Delaware corporation (the “Borrower”), and BANK OF
AMERICA, N.A., as the Lender (in such capacity, the “Lender”).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower has requested that the Lender provide a revolving credit
facility to the Borrower; and

 

WHEREAS, the Lender has agreed to provide such revolving credit facility to the
Borrower on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.     DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, with respect to (a) Base Rate Loans, 0%, (b) Eurodollar
Rate Loans and LIBOR Daily Rate Loans, 0.50%, and (c) the commitment fee payable
pursuant to Section 2.07(a), 0.10%.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

 
1

--------------------------------------------------------------------------------

 

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended August 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitment pursuant to Section 2.04, and (c) the date of termination of the
commitment of the Lender to make Loans pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 0.50%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lender pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any Eurodollar Rate
Loan or LIBOR Daily Rate Loan, means any such day that is also a London Banking
Day.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

 
2

--------------------------------------------------------------------------------

 

 

“Change of Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

(b)     during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)     the passage of thirty days from the date upon which any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities (any of the foregoing events being referred to as “Contractual Change
of Control”); provided, however, that entering into a contract or arrangement
with respect to a Contractual Change of Control shall not in and of itself
constitute a Change of Control so long as the consummation of the Contractual
Change of Control does not and cannot occur prior to either: (i) the repayment
in full of all Loans and the termination of the Commitment, or (ii) the receipt
by Borrower of Lender’s written consent to the consummation of such Contractual
Change of Control.

 

 
3

--------------------------------------------------------------------------------

 

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means the Lender’s obligation to make Loans to the Borrower
pursuant to Section 2.01. On the Closing Date, the Commitment shall be
$35,000,000.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

 

 
4

--------------------------------------------------------------------------------

 

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four (4) fiscal quarters of Borrower then ended.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“DECD” has the meaning specified in Section 7.09.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan or LIBOR Daily
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.

 

“Designated Account” has the meaning specified in Section 2.10(b).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

 
5

--------------------------------------------------------------------------------

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

 
6

--------------------------------------------------------------------------------

 

 

“Eurodollar Rate” means:

 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement; and

 

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Lender.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Lender.

 

 
7

--------------------------------------------------------------------------------

 

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or such other
principles as may be approved by agencies with similar functions and comparable
stature and authority within the accounting profession in the United States),
that are applicable to the circumstances as of the date of determination,
consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

 
8

--------------------------------------------------------------------------------

 

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)     net obligations of such Person under any Swap Contract;

 

(d)     all obligations (including, without limitation, earnout obligations) of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business and, in each
case, not past due for more than 90 days after the date on which such trade
account payable was created);

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)     capital leases and Synthetic Lease Obligations;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnitees” has the meaning specified in Section 9.04(b).

 

“Information” has the meaning specified in Section 9.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any LIBOR
Daily Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date; and (c) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

 

 
9

--------------------------------------------------------------------------------

 

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or such other period that is twelve months or less requested
by the Borrower and consented to by the Lender; provided that:

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)      any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)     no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 9.02, or such other address or account as the Lender may from
time to time notify the Borrower; which office may include any Affiliate of the
Lender or any domestic or foreign branch of the Lender or such Affiliate.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

 
10

--------------------------------------------------------------------------------

 

 

“LIBOR Daily Floating Rate” means the fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal LIBOR (or a comparable or successor rate which is approved by the Lender)
for Dollar deposits for delivery on the date in question for a one month term
beginning on that date. The Lender will use LIBOR as published by Bloomberg (or
other commercially available source providing quotations of such rate as
selected by the Lender from time to time) as determined at approximately 11:00
a.m. London time two (2) London Banking Days prior to the date in question, as
adjusted from time to time in the Lender’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate will be
determined by such alternate method as reasonably selected by the Lender. If at
any time the LIBOR Daily Floating Rate is less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“LIBOR Daily Rate Loan” means a Loan that bears interest based on the LIBOR
Daily Floating Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement and each Subsidiary Guaranty (if any).

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans or LIBOR
Daily Rate Loans, pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower or the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Borrower to perform
its obligations under any Loan Document; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower of
any Loan Document.

 

“Material Credit Facility” means, as to the Borrower, any agreement(s) creating
or evidencing indebtedness for borrowed money entered into on or after the
Closing Date by the Borrower, or in respect of which the Borrower is an obligor
or otherwise provides a guarantee or other credit support, in a principal amount
outstanding or available for borrowing equal to or greater than $7,500,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency).

 

 
11

--------------------------------------------------------------------------------

 

 

“Maturity Date” means February 6, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. For the avoidance of doubt any obligations, debts, liabilities,
covenants and duties of Borrower under any Swap Contract or any Cash Management
Agreement do not constitute Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means the aggregate outstanding principal amount of Loans
on any date after giving effect to any borrowings and prepayments or repayments
of Loans occurring on such date.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans.

 

 
12

--------------------------------------------------------------------------------

 

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means an Acquisition by the Borrower or a Subsidiary
thereof (the Person or division, line of business or other business unit of the
Person to be acquired in such Acquisition shall be referred to herein as the
“Target”), in each case so long as:

 

(a)     no Default shall then exist or would exist after giving effect thereto;

 

(b)     with respect to any Acquisition with a purchase price in excess of
$100,000,000, the Lender shall have received, prior to the consummation of such
Acquisition, a description of the material terms of such Acquisition;

 

(c)     such Acquisition shall not be a “hostile” Acquisition and shall have
been approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the Borrower or the applicable Subsidiary and the Target; and

 

(d)     such Target engages in substantially the same type of business, or a
type of business substantially related or incidental thereto (or the assets
acquired pursuant to such Acquisition are used in substantially the same type of
business, or a type of business substantially related or incidental thereto),
engaged in by the Borrower and its Subsidiaries.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property (i) by any Subsidiary to the Borrower
or (ii) by any Subsidiary to any other Subsidiary; (c) licenses, sublicenses,
leases or subleases granted to others in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and its
Subsidiaries; and (d) the sale or disposition of cash equivalents for fair
market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

 
13

--------------------------------------------------------------------------------

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
of the Borrower so designated by any of the foregoing officers in a notice to
the Lender or any other officer or employee of the Borrower designated in or
pursuant to an agreement between the Borrower and the Lender. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guaranty” has the meaning specified in Section 6.13(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 
14

--------------------------------------------------------------------------------

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Threshold Amount” means $7,500,000.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan or a LIBOR Daily Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

 
15

--------------------------------------------------------------------------------

 

 

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03     Accounting Terms.

 

(a)       Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

(b)       Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

 
16

--------------------------------------------------------------------------------

 

 

1.05     Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Lender does not warrant, nor accept responsibility, nor shall
the Lender have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate” or
“LIBOR Daily Floating Rate” or with respect to any comparable or successor rate
thereto.

 

ARTICLE II.     the COMMITMENT and Borrowings

 

2.01     Loans. Subject to the terms and conditions set forth herein, the Lender
agrees to make loans (each such loan, a “Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of the Commitment; provided,
however, that after giving effect to any Borrowing, the aggregate Outstanding
Amount of all Loans shall not exceed the Commitment. Within the limits of the
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.03, and reborrow
under this Section 2.01. Loans may be Base Rate Loans, Eurodollar Rate Loans or
LIBOR Daily Rate Loans, as further provided herein.

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)       Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans or LIBOR Daily Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Lender, which may be given
by (A) telephone, or (B) a Loan Notice; provided that any telephonic notice must
be confirmed immediately by delivery to the Lender of a Loan Notice. Each such
Loan Notice must be received by the Lender not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to either Base Rate Loans or LIBOR Daily Rate Loans, and (ii) on the
requested date of (x) any Borrowing of Base Rate Loans or LIBOR Daily Rate
Loans, (y) any conversion of LIBOR Daily Rate Loans to Base Rate Loans, or (z)
any conversion of Base Rate Loans to LIBOR Daily Rate Loans; provided, however,
that if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Lender not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Lender shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period is available. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans or LIBOR Daily Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to another, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation
of a Eurodollar Rate Loan, then the applicable Eurodollar Rate Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. For the avoidance of
doubt and subject to any other provisions set forth herein: (i) any outstanding
Base Rate Loan shall continue as a Base Rate Loan until that date which is the
earlier of the date such Base Rate Loan is repaid in full or the date on which
Lender receives a Loan Notice requesting a conversion of such Base Rate Loan to
a Loan of another Type, and (ii) any outstanding LIBOR Daily Rate Loan shall
continue as LIBOR Daily Rate Loan until that date which is the earlier of the
date such LIBOR Daily Rate Loan is repaid in full or the date on which Lender
receives a Loan Notice requesting a conversion of such LIBOR Daily Rate Loan to
a Loan of another Type.

 

 
17

--------------------------------------------------------------------------------

 

 

(b)     Following receipt of a Loan Notice, upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Lender shall make the requested funds available to
the Borrower either by (i) crediting the account of the Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Lender by the Borrower.

 

(c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Lender, and the Lender may demand that any or all of the
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.

 

(d)     The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate and the Lender shall promptly notify the Borrower of the
interest rate applicable for any LIBOR Daily Rate Loan upon determination of
such interest rate. At any time that Base Rate Loans are outstanding, the Lender
shall notify the Borrower of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change. At any time that LIBOR Daily Rate Loans are outstanding, the Lender
shall promptly notify the Borrower of any change in the LIBOR Daily Floating
Rate.

 

(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Eurodollar Rate
Loans.

 

 
18

--------------------------------------------------------------------------------

 

 

2.03     Prepayments.

 

(a)         The Borrower may, upon notice to the Lender, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form acceptable to the
Lender and be received by the Lender not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans or LIBOR Daily Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans or LIBOR Daily Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.

 

(b)         If for any reason the aggregate Outstanding Amount of all Loans at
any time exceeds the Commitment then in effect, the Borrower shall immediately
prepay Loans in an aggregate amount equal to such excess.

 

2.04     Termination or Reduction of Commitment. The Borrower may, upon notice
to the Lender, terminate the Commitment, or from time to time permanently reduce
the Commitment; provided that (a) any such notice shall be received by the
Lender not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (c) the Borrower shall not terminate or reduce the Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
aggregate Outstanding Amount of all Loans would exceed the Commitment. All fees
accrued until the effective date of any termination of the Commitment shall be
paid on the effective date of such termination.

 

2.05     Repayment of Loans. The Borrower shall repay to the Lender on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

 

2.06     Interest and Default Rate.

 

(a)       Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each LIBOR Daily Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the LIBOR Daily Floating Rate plus
the Applicable Rate; and (iii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

 
19

--------------------------------------------------------------------------------

 

 

(b)       (i)     If any amount of principal of any Loan is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Lender such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)     Upon the request of the Lender, while any other Event of Default
exists, all outstanding Obligations may accrue at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07     Fees.

 

(a)       Commitment Fee. The Borrower shall pay to the Lender a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
Commitment exceeds the Outstanding Amount of Loans. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears.

 

(b)       Other Fees. The Borrower shall pay to the Lender such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.08     Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10, bear
interest for one day. Each determination by the Lender of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

 
20

--------------------------------------------------------------------------------

 

 

2.09     Evidence of Debt. The Borrowings made by the Lender shall be evidenced
by one or more accounts or records maintained by the Lender in the ordinary
course of business. The accounts or records maintained by the Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lender to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.

 

2.10     Payments Generally.

 

(a)       All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except to the extent debited in accordance with the first sentence of
clause (b) below or as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Subject to Section 2.06(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)       The Borrower hereby agrees that on the due date of any amount due
under this Agreement, the Lender will debit the amount due from deposit account
number 003851265198 owned by the Borrower, or such other of the Borrower’s
accounts with the Lender as designated in writing by the Borrower (the
“Designated Account”). Should there be insufficient funds in the Designated
Account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by the Borrower.

 

2.11     Increase in Commitment.

 

(a)       Request for Increase. Provided there exists no Default, the Borrower
may from time to time request an increase in the Commitment by an amount (for
all such requests) not exceeding an amount equal to the result of (i)
$265,000,000 minus (ii) the aggregate amount of Indebtedness incurred pursuant
to Section 7.03(f); provided that any such request for an increase shall be in a
minimum amount of $25,000,000.

 

(b)       Lender Election to Increase. The Lender shall provide the Borrower
within fifteen (15) Business Days from the date of delivery of such request from
the Borrower an indication as to whether the Lender is interested in increasing
the Commitment and, if so, by what amount. The Lender may, in its sole
discretion, agree or not agree to increase its Commitment.

 

 
21

--------------------------------------------------------------------------------

 

 

(c)       Effective Date and Allocations. If the Lender agrees to increase the
Commitment, the Lender and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the amount of such increase.

 

(d)       Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Lender a certificate of the
Borrower dated as of the Increase Effective Date signed by a Responsible Officer
of the Borrower (i) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.11, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, and (B) no Default
exists.

 

ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes. If any payments to the Lender under this Agreement are made from
outside the United States, the Borrower will not deduct any foreign taxes from
any payments it makes to the Lender. If any such taxes are imposed on any
payments made by the Borrower (including payments under this paragraph), the
Borrower will pay the taxes and will also pay to the Lender, at the time
interest is paid, any additional amount which the Lender specifies as necessary
to preserve the after-tax yield the Lender would have received if such taxes had
not been imposed. The Borrower will confirm that it has paid the taxes by giving
the Lender official tax receipts (or notarized copies) within sixty (60) days
after the due date.

 

3.02     Illegality. If the Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for the
Lender or its Lender’s Office to make, maintain or fund any Borrowing the
interest rate for which is determined by reference to the Eurodollar Rate or the
LIBOR Daily Floating Rate, or to determine or charge interest rates based upon
the Eurodollar Rate or the LIBOR Daily Floating Rate, or any Governmental
Authority has imposed material restrictions on the authority of the Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by the Lender to the Borrower, (a) any
obligation of the Lender to issue, make, maintain, fund or charge interest with
respect to any Borrowing or continue Eurodollar Rate Loans or LIBOR Daily Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans or LIBOR Daily Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of the
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of the Lender shall, if necessary to
avoid such illegality, be determined by the Lender without reference to the
Eurodollar Rate component of the Base Rate, in each case until the Lender
notifies the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from the Lender, prepay or, if applicable, (x) convert all Eurodollar
Rate Loans to Base Rate Loans (the interest rate on which Base Rate Loans shall,
if necessary to avoid such illegality, be determined by the Lender without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period for any such Eurodollar Rate Loan, if the Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such Eurodollar
Rate Loans, and (y) convert all LIBOR Daily Rate Loans to Base Rate Loans, and
(ii) if such notice asserts the illegality of the Lender determining or charging
interest rates based upon the Eurodollar Rate, the Lender shall during the
period of such suspension compute the Base Rate without reference to the
Eurodollar Rate component thereof until it is no longer illegal for the Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

 
22

--------------------------------------------------------------------------------

 

 

3.03     Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or LIBOR Daily Rate Loan or a conversion to or continuation
of a Eurodollar Rate Loan, the Lender determines that (a) Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate or LIBOR
Daily Floating Rate (as to a Eurodollar Rate Loan, for any requested Interest
Period) with respect to a proposed Eurodollar Rate Loan or LIBOR Daily Rate Loan
or in connection with an existing or proposed Base Rate Loan, (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lender of
funding such Eurodollar Rate Loan, or (d) the LIBOR Daily Floating Rate with
respect to a proposed LIBOR Daily Rate Loan does not adequately and fairly
reflect the cost to the Lender of funding such LIBOR Daily Rate Loan, the Lender
will promptly so notify the Borrower. Thereafter, (i) the obligation of the
Lender to make or maintain Eurodollar Rate Loans or LIBOR Daily Rate Loans shall
be suspended (to the extent of the affected Eurodollar Rate Loans, LIBOR Daily
Rate Loans or Interest Periods, as applicable), and (ii) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or LIBOR Daily Rate Loans (to the extent of the affected
Eurodollar Rate Loans, LIBOR Daily Rate Loans or Interest Periods, as
applicable) or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, in the case of such pending request, the Lender,
in consultation with the Borrower, may establish an alternative interest rate
for funding Loans in the applicable amount, and with respect to Eurodollar Rate
Loans with the same Interest Period as the Loan requested to be made, converted
or continued, as the case may be in which case, such alternative rate of
interest shall apply with respect to such Loans.

 

3.04     Increased Costs; Reserves on Eurodollar Rate Loans or LIBOR Daily Rate
Loans.

 

(a)        Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Lender;

 

 
23

--------------------------------------------------------------------------------

 

 

(ii)     subject the Lender to any taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement, Eurodollar Rate Loans or
LIBOR Daily Rate Loans made by the Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate or the LIBOR Daily
Floating Rate (or of maintaining its obligation to make any such Loan), or to
reduce the amount of any sum received or receivable by the Lender hereunder
(whether of principal, interest or any other amount) then, upon request of the
Lender, the Borrower will pay to the Lender such additional amount or amounts as
will compensate the Lender for such additional costs incurred or reduction
suffered.

 

(b)       Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of the Lender or the Loans made by the Lender, to a level below that
which the Lender or the Lender’s holding company could have achieved but for
such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

 

(c)       Certificates for Reimbursement. A certificate of the Lender setting
forth the amount or amounts necessary to compensate the Lender or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

 

(d)       Delay in Requests. Failure or delay on the part of the Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of the Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate the Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than three months prior to the date that
the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

 
24

--------------------------------------------------------------------------------

 

 

(e)       Reserves on Eurodollar Rate Loans. The Borrower shall pay to the
Lender, (i) as long as the Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Eurodollar Rate Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), and (ii) as long as the Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitment or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by the Lender (as determined by the Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least thirty (30) days’ prior notice of such additional interest or
costs from the Lender. If the Lender fails to give notice thirty (30) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable thirty (30) days from receipt of such notice.

 

3.05     Compensation for Losses. Upon demand of the Lender from time to time,
the Borrower shall promptly compensate the Lender for and hold the Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a)       any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a LIBOR Daily Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)       any failure by the Borrower (for a reason other than the failure of
the Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or a LIBOR Daily Rate Loan on the date or in the amount
notified by the Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06     Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitment and repayment of all other
Obligations hereunder.

 

 
25

--------------------------------------------------------------------------------

 

 

ARTICLE IV.     CONDITIONS PRECEDENT TO Borrowings

 

4.01     Conditions of Initial Borrowing. The obligation of the Lender to make
the initial Loan hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)       The Lender’s receipt of the following, each of which shall be
originals or telecopies or electronic pdf’s (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Lender:

 

(i)     executed counterparts of this Agreement, sufficient in number for
distribution to the Lender and the Borrower;

 

(ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Lender may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents;

 

(iii)     such documents and certifications as the Lender may reasonably require
to evidence that the Borrower is duly incorporated, and that the Borrower is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

 

(iv)     a favorable opinion of Robinson & Cole LLP, counsel to the Borrower,
addressed to the Lender, as to matters concerning the Borrower and the Loan
Documents as the Lender may reasonably request;

 

(v)     a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of the Loan Documents, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(vi)     a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

(vii)     such other assurances, certificates, documents, consents or opinions
as the Lender reasonably may require.

 

(b)       Any fees required to be paid on or before the Closing Date shall have
been paid.

 

 
26

--------------------------------------------------------------------------------

 

 

(c)       Unless waived by the Lender, the Borrower shall have paid all fees,
charges and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, the Lender’s execution and delivery of this Agreement shall be
deemed to constitute its approval and acceptance of, or its satisfaction with,
each document or other matter required under this Section 4.01 to be approved by
or acceptable or satisfactory to the Lender.

 

4.02     Conditions to all Borrowings. The obligation of the Lender to honor any
request for a Borrowing pursuant to a Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to another Type or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(a)       The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be (i)
true and correct on and as of the Closing Date and (ii) true and correct in all
material respects (without duplication of any materiality standard set forth in
any such representation or warranty) on the date of any Borrowing after the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
standard set forth in any such representation or warranty) as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)       No Default shall exist, or would result from such proposed Borrowing
or from the application of the proceeds thereof.

 

(c)       The Lender shall have received a Loan Notice in accordance with the
requirements hereof.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to another Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

ARTICLE V.     REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender that:

 

5.01     Existence, Qualification and Power. The Borrower (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

 
27

--------------------------------------------------------------------------------

 

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which the Borrower is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of the Borrower’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which the
Borrower is a party or affecting the Borrower or the properties of the Borrower
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (c) violate any Law.

 

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document other than
approvals, consents, exemptions, notices and filings which have been duly
obtained or made.

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document
to which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms subject to all applicable bankruptcy, receivership,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforcement of the rights and remedies of creditors and
parties to contracts generally and subject to all general principles of equity.

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)       The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

 
28

--------------------------------------------------------------------------------

 

 

(b)       The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated November 30, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

 

(c)       Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.

 

5.07     No Default. Neither the Borrower nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08     Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

 

5.09     Environmental Compliance. The Borrower and its Subsidiaries have no
knowledge of the failure by any of them to comply with the requirements of any
Environmental Laws except to the extent such failure would not reasonably be
expected to result in a Material Adverse Effect and have not received any
written claim alleging potential liability or responsibility for any violation
of any Environmental Law.

 

5.10     Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

 

 
29

--------------------------------------------------------------------------------

 

 

5.11     Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary thereof is
party to any tax sharing agreement.

 

5.12     ERISA Compliance.

 

(a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable Federal or state
laws. Each Pension Plan (other than a Multiemployer Plan) that is intended to be
a qualified plan under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the Internal Revenue Service to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

(b)       There are no pending or, to the actual knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c)       (i) No ERISA Event has occurred with respect to any Pension Plan other
than a Multiemployer Plan and, to the knowledge of the Borrower and its ERISA
Affiliates, no ERISA Event has occurred with respect to a Pension Plan that is a
Multiemployer Plan, and neither the Borrower nor any ERISA Affiliate is aware of
any fact, event or circumstance that would reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan; (ii) the Borrower
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained with respect to any Pension Plan (other than a Multiemployer Plan);
(iii) as of the most recent valuation date for any Pension Plan (other than a
Multiemployer Plan), the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan (and, in the case of any Multiemployer Plan, to the
Borrower’s or any ERISA Affiliate’s knowledge, no Multiemployer Plan) has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

 
30

--------------------------------------------------------------------------------

 

 

(d)       Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

5.13     Subsidiaries; Equity Interests. As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned
directly or indirectly by the Borrower free and clear of all Liens other than
Permitted Liens. The Borrower has no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13.
All of the outstanding Equity Interests (other than performance based options or
similar options) in the Borrower have been validly issued and are fully paid and
nonassessable, as applicable.

 

5.14     Margin Regulations; Investment Company Act.

 

(a)       The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

 

(b)       None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15     Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, as of the Closing Date, and all other matters known to
it as of the Closing Date, that, in each case, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of the Borrower to the Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16     Compliance with Laws. The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

 
31

--------------------------------------------------------------------------------

 

 

5.17     Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 9.02.

 

5.18     Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without any known conflict with the rights of any
other Person except as may be determined in connection with the litigation
described on Schedule 5.18 hereto. To the actual knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person except as
may be determined in connection with the litigation described on Schedule 5.18
hereto.

 

5.19     OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
actual knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority having jurisdiction over
Borrower or any of its Subsidiaries, or (c) located, organized or resident in a
Designated Jurisdiction.

 

5.20     Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other applicable jurisdictions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

ARTICLE VI.     AFFIRMATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

 

6.01     Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:

 

(a)       as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC), a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

 

 
32

--------------------------------------------------------------------------------

 

 

(b)       as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 days after the date required to be filed with the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.

 

6.02     Certificates; Other Information. Deliver to the Lender, in form and
detail satisfactory to the Lender:

 

(a)       concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

 

(b)       concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);

 

(c)       promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

 

(d)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Lender
pursuant hereto;

 

 
33

--------------------------------------------------------------------------------

 

 

(e)       promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of debt securities of the Borrower
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lender
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(f)       promptly, and in any event within ten Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof;

 

(g)       promptly, and in any event within ten Business Days after the
consummation thereof, notice of the consummation of a Permitted Acquisition
setting forth a description thereof; and

 

(h)       promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 9.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that: (A) the
Borrower shall deliver paper copies of such documents to the Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Lender and (B) the
Borrower shall notify the Lender (by fax transmission or e-mail transmission) of
the posting of any such documents and, upon the Lender’s request to the
Borrower, provide to the Lender by e-mail electronic versions (i.e., soft
copies) of such documents.

 

6.03     Notices. Promptly notify the Lender:

 

(a)       of the occurrence of any Default;

 

(b)       of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including, without limitation, to the
extent that the occurrence of any of the following has resulted in or would
reasonably be expected to result in a Material Adverse Effect (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

 
34

--------------------------------------------------------------------------------

 

 

(c)       of the occurrence of any ERISA Event; and

 

(d)       of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable (after giving effect to any applicable grace or cure periods), all
its obligations and liabilities unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05     Preservation of Existence, Etc.

 

(a)        Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;

 

(b)        take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or, in the Borrower’s reasonable
business judgment, desirable in the normal conduct of its business, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and

 

(c)        preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
in the same localities, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

 

 
35

--------------------------------------------------------------------------------

 

 

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10     Inspection Rights. Permit representatives and independent contractors
of the Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance written notice to the Borrower;
provided, however, that: (a) unless there shall have occurred an Event of
Default which is continuing, the Lender (or any of its representatives or
independent contractors) shall not exercise any of the foregoing rights more
than one time during any twelve month period, and (b) when an Event of Default
exists the Lender (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

 

6.11     Use of Proceeds. Use the proceeds of the Loans for Permitted
Acquisitions and general corporate purposes not in contravention of any Law or
of any Loan Document.

 

6.12     Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

6.13     Subsidiary Guarantors. Cause each of its Subsidiaries that guarantees
or otherwise becomes liable at any time, whether as a borrower or an additional
or co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:

 

(a)       enter into an agreement in form and substance satisfactory to the
Lender providing for the guaranty by such Subsidiary, on a joint and several
basis with all other such Subsidiaries, of (i) the prompt payment in full when
due of all amounts payable by the Borrower pursuant to this Agreement and the
other Loan Documents, including, without limitation, all principal, interest,
indemnities, fees and expenses payable by the Borrower hereunder or thereunder
and (ii) the prompt, full and faithful performance, observance and discharge by
the Borrower of each and every covenant, agreement, undertaking and provision
required pursuant to this Agreement to be performed, observed or discharged by
it (a “Subsidiary Guaranty”); and

 

 
36

--------------------------------------------------------------------------------

 

 

(b)       deliver the following to the Lender:

 

(i)     an executed counterpart of such Subsidiary Guaranty;

 

(ii)     a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in this
Agreement (but with respect to such Subsidiary and such Subsidiary Guaranty
rather than the Borrower);

 

(iii)     all documents as may be reasonably requested by the Lender to evidence
the due organization, continuing existence and good standing of such Subsidiary
and the due authorization by all requisite action on the part of such Subsidiary
of the execution and delivery of such Subsidiary Guaranty and the performance by
such Subsidiary of its obligations thereunder; and

 

(iv)     an opinion of counsel reasonably satisfactory to the Lender covering
such matters relating to such Subsidiary and such Subsidiary Guaranty as the
Lender may reasonably request.

 

If, at any time, (A) pursuant to the terms and conditions of each Material
Credit Facility, any Subsidiary that has provided a Subsidiary Guaranty is
discharged and released from its Guarantee or borrower obligations, or both, as
applicable, with respect to Indebtedness under each Material Credit Facility,
(B) such Subsidiary is not a borrower under or otherwise liable for or in
respect of any Indebtedness under any Material Credit Facility and (C) the
Borrower has delivered to the Lender a certificate of a Responsible Officer
certifying that (x) the conditions specified in clauses (A) and (B) above have
been satisfied, (y) immediately preceding the release of such Subsidiary from
the Subsidiary Guaranty and after giving effect thereto, no Default or Event of
Default exists or would result therefrom, and (z) no amount is then due and
payable under the Subsidiary Guaranty, then, upon receipt by the Lender of such
certificate, such Subsidiary will be discharged and released, automatically and
without the need for any further action, from its obligations under the
Subsidiary Guaranty; provided that, if in connection with such Subsidiary being
discharged and released under any Material Credit Facility, any fee or other
form of consideration is given to any holder of Indebtedness under such Material
Credit Facility in connection with such release, the Lender shall receive
commensurate consideration substantially concurrently therewith.

 

ARTICLE VII.     NEGATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)       Liens pursuant to any Loan Document and other Liens in favor of the
Lender or its Affiliates;

 

 
37

--------------------------------------------------------------------------------

 

 

(b)       Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

 

(c)       Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)       statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)       pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)       deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)       easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person; and

 

(h)       Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h); and

 

(i)       Liens securing Indebtedness permitted under Section 7.03(g); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

7.02     Investments. Make any Investments, except:

 

(a)       Investments held by the Borrower or any of its Subsidiaries in the
form of cash, cash equivalents or short-term marketable securities;

 

 
38

--------------------------------------------------------------------------------

 

 

(b)       advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)       (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Subsidiaries of the Borrower in other Subsidiaries, (iii)
Investments by Subsidiaries of the Borrower in the Borrower; provided that any
portion of such Investments that are made as loans shall be evidenced, to the
extent permitted by applicable Law, by a promissory note in form and on terms
(including subordination terms) acceptable to the Lender, and (iv) so long as no
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Borrower in its Subsidiaries;

 

(d)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)       Guarantees permitted by Section 7.03;

 

(f)       Permitted Acquisitions; and

 

(g)       Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

 

7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)       Indebtedness under (i) the Loan Documents or (ii) letter of credit
arrangements, Cash Management Agreements, interest rate, currency, foreign
exchange, or commodity Swap Contracts or any other agreement, in each case
entered into between the Borrower and the Lender or any of its Affiliates;

 

(b)       Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are consistent with
then-prevailing market terms;

 

(c)       Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any wholly-owned
Subsidiary;

 

 
39

--------------------------------------------------------------------------------

 

 

(d)       obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(e)       unsecured Indebtedness owed to the Borrower or a Subsidiary of the
Borrower, which Indebtedness shall be (i) evidenced by promissory notes and on
terms (including, if such Indebtedness is owed by the Borrower to a Subsidiary,
subordination terms) acceptable to the Lender and (ii) otherwise permitted under
the provisions of Section 7.02;

 

(f)       unsecured Indebtedness at any time outstanding in an aggregate
principal amount not to exceed an amount equal to the result of (i) $265,000,000
minus (ii) the aggregate amount of Indebtedness incurred pursuant to Section
2.11(a); and

 

(g)       Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$3,000,000.

 

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)       any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

(b)       any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower or
another wholly-owned Subsidiary;

 

(c)       in connection with any Permitted Acquisition, any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that the Person surviving
such merger shall be a wholly-owned Subsidiary of the Borrower; and

 

(d)       so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving Person.

 

 
40

--------------------------------------------------------------------------------

 

 

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)       Permitted Transfers;

 

(b)       Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(c)       Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)       Dispositions permitted by Section 7.04; and

 

(e)       Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (e) during any fiscal year shall not exceed $5,000,000;

 

provided, however, that any Disposition pursuant to clauses (a) through (c) and
(e) (other than, in each case, Dispositions among the Borrower and its
Subsidiaries that are otherwise permitted pursuant to this Section 7.05 or
Section 7.08) shall be for fair market value.

 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)       each Subsidiary may make Restricted Payments to the Borrower and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)       the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)       the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and

 

(d)       the Borrower may (i) declare or pay cash dividends to its stockholders
and (ii) purchase, redeem or otherwise acquire for cash Equity Interests issued
by it so long as such purchases, redemptions or other acquisitions have been
approved by the board of directors or equivalent governing body of the Borrower.

 

 
41

--------------------------------------------------------------------------------

 

 

7.07     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

7.08     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower (other than the Borrower or a wholly-owned
Subsidiary of the Borrower), whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

 

7.09     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to the Borrower or to otherwise
transfer property to the Borrower, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of the State of Connecticut acting by and through
its Department of Economic and Community Development (the “DECD”) pursuant to a
Security Agreement dated as of March 21, 2012 between the DECD and the Borrower,
solely to the extent any such negative pledge relates to the “Collateral” under
and as defined in such Security Agreement; or (b) requires the grant of a Lien
to secure an obligation of such Person unless such Lien otherwise constitutes a
Permitted Lien.

 

7.10     Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

7.11     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of
Borrower as of the end of each fiscal quarter of Borrower to be greater than
3.50:1.00.

 

7.12     Sanctions. Directly or indirectly, use the proceeds of any Loan, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender or
otherwise) of Sanctions.

 

7.13     Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other jurisdictions.

 

 
42

--------------------------------------------------------------------------------

 

 

ARTICLE VIII.     EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)       Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three Business
Days after the same becomes due, any interest on any Loan or any fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)       Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.10 or 6.11 or Article VII; or

 

(c)       Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be materially incorrect or misleading when made or
deemed made; or

 

(e)       Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)       Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

 
43

--------------------------------------------------------------------------------

 

 

(g)       Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Borrower and is not released, vacated or fully bonded within 30
days after its issue or levy, or (iii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any Subsidiary which has a Material Adverse Effect and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)       Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 20 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)       ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)       Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document; or

 

(k)       Change of Control. There occurs any Change of Control.

 

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by the Lender as determined in accordance with Section 9.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 9.01.

 

 
44

--------------------------------------------------------------------------------

 

 

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

 

(a)       declare the Commitment of the Lender to make Loans to be terminated,
whereupon the Commitment shall be terminated;

 

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)       exercise all rights and remedies available to it under the Loan
Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Lender.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Lender in its sole
discretion.

 

ARTICLE IX.     MISCELLANEOUS

 

9.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Lender
and the Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

9.02     Notices; Effectiveness; Electronic Communication.

 

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number to the address, facsimile number, e-mail address or telephone
number specified for the Borrower or the Lender on Schedule 9.02.

 

 
45

--------------------------------------------------------------------------------

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)       Electronic Communications. Notices and other communications to the
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Lender. The Lender or the Borrower may each, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)       Change of Address, Etc. Each of the Borrower and the Lender may change
its address, fax number, telephone number or e-mail address for notices and
other communications hereunder by notice to the other parties hereto.

 

(d)       Reliance by Lender. The Lender shall be entitled to rely and act upon
any notices (including, without limitation, telephonic or electronic notices and
Loan Notices) purportedly given by or on behalf of the Borrower by any
Responsible Officer even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and its Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower by any Responsible Officer.
All telephonic notices to and other telephonic communications with the Lender
may be recorded by the Lender, and each of the parties hereto hereby consents to
such recording.

 

 
46

--------------------------------------------------------------------------------

 

 

9.03     No Waiver; Cumulative Remedies; Enforcement. No failure by the Lender
to exercise, and no delay by the Lender in exercising, any right, remedy, power
or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

9.04     Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of any counsel for the Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)       Indemnification by the Borrower. The Borrower shall indemnify the
Lender and each of its Related Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

 
47

--------------------------------------------------------------------------------

 

 

(c)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and the Borrower hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby unless such damages are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

 

(d)       Payments. All amounts due under this Section shall be payable not
later than thirty Business Days after demand therefor.

 

(e)       Survival. The agreements in this Section and the indemnity provisions
of Section 9.02(d) shall survive the termination of the Commitment and the
repayment, satisfaction or discharge of all the other Obligations.

 

9.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Lender or the Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 

9.06     Successors and Assigns. This Agreement is binding on the Borrower’s and
the Lender’s successors and assignees. The Borrower agrees that it may not
assign this Agreement without the Lender’s prior consent. The Lender may sell
participations in or assign the Loans or Commitments, and may exchange
information about the Borrower (including, without limitation, any information
regarding any hazardous substances) with actual or potential participants or
assignees. If a participation is sold, the applicable participant shall be
entitled to the benefits of Section 9.08 as though it were the Lender.

 

 
48

--------------------------------------------------------------------------------

 

 

9.07     Treatment of Certain Information; Confidentiality.

 

(a)       Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement or (y) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder, (viii) with the consent of the
Borrower or (ix) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Lender or any of its Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

(b)       Press Releases. The Borrower agrees, for itself and its Affiliates,
that they will not in the future issue any press releases or other public
disclosure using the name of the Lender or its Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of the
Lender, unless (and only to the extent that) the Borrower or such Affiliate is
required to do so under Law and then, in any event the Borrower or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

 

(c)       Customary Advertising Material. The Lender may publish customary
advertising material relating to the transactions contemplated hereby using the
name, product photographs, logo or trademark of the Borrower so long as the
Lender shall have received the Borrower’s prior written consent to do so and so
long as the Borrower shall have received an advance copy of any such advertising
materials that the Lender proposes to publish.

 

9.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of the Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of the Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
the Lender or its Affiliates may have. The Lender agrees to notify the Borrower
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

 
49

--------------------------------------------------------------------------------

 

 

9.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

9.10     Counterparts; Integration; Effectiveness. This Agreement and each of
the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Lender, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
hereunder or thereunder, by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.

 

9.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Borrowing, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

9.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

 
50

--------------------------------------------------------------------------------

 

 

9.13     Governing Law; Jurisdiction; Etc.

 

(a)       GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.

 

(b)       SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Lender or any OF ITS Related
PartIES in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)       WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

 
51

--------------------------------------------------------------------------------

 

 

(d)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

9.14     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.15     No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the services regarding this Agreement provided by
the Lender and any Affiliate thereof are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Lender and its
Affiliates, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b) (i) the Lender and its Affiliates each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower or any of its Affiliates, or any other
Person and (ii) neither the Lender nor any of its Affiliates has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Lender and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Lender nor any of its
Affiliates has any obligation to disclose any of such interests to the Borrower
or any of its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Lender or any
of its Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

 
52

--------------------------------------------------------------------------------

 

 

9.16     Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

9.17     USA PATRIOT Act. The Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the
Lender to identify the Borrower in accordance with the Act. The Borrower agrees
to, promptly following a request by the Lender, provide all such other
documentation and information that the Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

 

[Remainder of page intentionally left blank.]

 

 

 
53

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

FACTSET RESEARCH SYSTEMS INC.

 

By:       /s/ Maurizio
Nicolelli                                                                    

Name:  Maurizio
Nicolelli                                                                          

Title:    Senior Vice President, Chief Financial
Officer                          

 

 

 

 

(Signature Page to Credit Agreement)

 

 


--------------------------------------------------------------------------------

 

 

 

bank of america, n.a., as Lender

       

 

By:          /s/ Ashish
Arora                                                                         



Name:    Ashish Arora

Title:      Senior Vice President

 

        

 

 

(Signature Page to Credit Agreement)

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 5.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

None.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 5.12(d)

 

PENSION PLANS

 

None

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

 

Part (a).                Subsidiaries.

 

 

●

FactSet Benelux B.V.

 

●

FactSet Brasil Consultoria Ltda

 

●

FactSet Data Systems, Inc.

 

●

FactSet Delaware, LLC

 

●

FactSet Europe Limited

 

●

FactSet Europe S.a.r.l.

 

●

FactSet France Inc.

 

●

FactSet France S.a.r.l

 

●

FactSet GmbH

 

●

FactSet Holdings UK Limited

 

●

FactSet Hong Kong Limited

 

●

FactSet Ireland Limited

 

●

FactSet Italia S.r.l.

 

●

FactSet JCF S.A.S.

 

●

FactSet Limited

 

●

FactSet Mergerstat, LLC

 

●

FactSet Pacific, Inc.

 

●

FactSet Philippines, Inc.

 

●

FactSet Research Limited

 

●

FactSet Systems India Private Limited

 

●

FactSet (UAE) LLC

 

●

LionShares Europe S.A.S.

 

●

Market Metrics LLC

 

●

StreetAccount LLC

 

●

SIA FactSet Latvia

 

●

FactSet Sweden AB

 

●

FactSet Singapore PTE LTD

 

●

Matrix-Data Limited

 

●

Matrix-Data Research Limited

 

●

Rhetorik Limited

 

●

Health-Enet Limited

 

●

FactSet Canada, Inc.

 

●

FactSet Spain SL

 

●

FactSet Research Systems South Africa

 

Part (b).                Other Equity Investments.

 

None.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 5.18

 

LITIGATION REGARDING INTELLECTUAL PROPERTY

 

Summary of Open Intellectual Property Litigation Matters

 

Jurisdiction

Docket Number

Plaintiff

Defendant

Summary of Claim

Specified Claim Damages

 

Status

District of Delaware

114-cv-562(GMS)

Quest Licensing Corporation

FactSet Research Systems Inc.

Alleged infringement of U. S. Patent No. 7,194,468

 

Unspecified

Stayed pending

reexamination

District of Delaware

10-cv-1028-SLR

Investpic, LLC

Algorithmics (U.S.), Inc. et al. (including FactSet Research Systems Inc.)

 

Alleged infringement of U. S. Patent No. 6,349,291

Unspecified

Stayed pending

reexamination

Superior Court of the State of California, San Francisco County

CGC 14-542833

Ashbury Heights Capital

FactSet Research Systems Inc.

Alleged breach of contract, fraud, breach of confidence, and other claims
related to the acquisition of Revere and a terminated oral license agreement
with an alleged perpetual royalty term

 

Unspecified

Motion to compel

arbitration to be

filed on February

18, 2015

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

 

EXISTING LIENS

 

Liens on certain assets of Borrower in favor of the State of Connecticut acting
by and through its Department of Economic and Community Development (the “DECD”)
pursuant to a certain Security Agreement between the DECD and the Borrower dated
as of March 21, 2012. Also, see attached UCC financing statement in favor of
DECD filed with the office of the Delaware Secretary of State in connection with
such Security Agreement.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

1. Indebtedness to the DECD in connection with a tax credit arrangement as
evidenced by a certain Promissory Note of Borrower payment to the DECD dated
March 12, 2012 in the original principal amount of $2,000,000. As of the Closing
Date, the outstanding principal amount of the Promissory Note is $450,000.

 

2. Contingent Indebtedness arising under an Assistance Agreement by and between
the DECD and the Borrower executed by the Borrower on March 12, 2012 and
executed by the DECD on March 21, 2012 relating to claw-backs of tax credits,
excess funding amounts and otherwise under certain circumstances as more
particularly set forth in the Assistance Agreement.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 9.02

 

lender’s OFFICE;
certain ADDRESSES FOR NOTICES

 

FACTSET RESEARCH SYSTEMS INC.:

601 Merritt 7

Norwalk, CT 06851

Attention: Legal

Attention: Finance

Telephone: (203) 810-1813

Facsimile: (203) 810-3013

Electronic Mail: legal@factset.com

Website Address:       www.factset.com

Taxpayer Identification Number: 13-3362547

 

LENDER:

 

Lender’s Office
(for wire payments)

Bank of America, N.A.

New York, NY

Account No.:  1366211001000

Ref:  FactSet Research Systems Inc./17/0000040890

ABA# 026009593

 

Other Notices as Lender:

Bank of America, N.A.
CityPlace 1

185 Asylum Street

Mail Code: CT2-500-35-10
Hartford, CT 06103

Attention: Ashish Arora

Telephone: (860) 952-7476

Facsimile: (212) 293-8113

Electronic Mail: ashish.arora@baml.com

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date: ___________, _____

 

To:

Bank of America, N.A., as Lender

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between FactSet Research Systems Inc., a Delaware
corporation (the “Borrower”), and Bank of America, N.A., as Lender.

 

The undersigned hereby requests (select one):

 

                ☐ A Borrowing of
Loans                                                                                                            
☐ A conversion or continuation of Loans

 

1.     On                                                                                                                                             
(a Business Day).

 

2.     In the amount of
$                                                                                                                  .

 

3.     Comprised
of                                                                                                                          .
        [Type of Loan requested]

 

4.     For Eurodollar Rate Loans: with an Interest Period of       months.

 

5.     Proceeds should be disbursed as follows:

 

        ☐ (a) To Borrower’s account with Lender bearing Account Number:
               _______________

 

or

 

☐ (b) By wire transfer in accordance with the instructions attached hereto.

 

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

 

FACTSET RESEARCH SYSTEMS INC.

 

By:                                                                                                                  

 

Name:                                                                                                             

 

Title:                                                                                                               

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

form of COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,    

 

To:

Bank of America, N.A., as Lender

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between FactSet Research Systems Inc., a Delaware
corporation (the “Borrower”), and Bank of America, N.A., as Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                                 
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Lender on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.     The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.     The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.     The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 

3.     A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

 


--------------------------------------------------------------------------------

 

 

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.     The representations and warranties of the Borrower contained in Article V
of the Agreement, and any representations and warranties of the Borrower that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in Sections 5.05(a) and (b) of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively, of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.     The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                ,                     .

 



 

FACTSET RESEARCH SYSTEMS INC.

 



By:                                                                                                                  

 

Name:                                                                                                             

 

Title:                                                                                                               



 

 


--------------------------------------------------------------------------------

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I. Section 7.11 – Consolidated Leverage Ratio.          

 

A.

Consolidated Funded Indebtedness at Statement Date: 

$___________           B. Consolidated EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”):  

 

 

1.

Consolidated Net Income for Subject Period: 

$___________           2. Consolidated Interest Charges for Subject Period: 
$___________           3. Provision for income taxes for Subject Period:
$___________           4. Depreciation expenses for Subject Period: 
$___________           5. Amortization expenses for Subject Period: 
$___________           6. Non-recurring non-cash reductions of Consolidated Net
Income for Subject Period:  $___________           7. Income tax credits for
Subject Period:  $___________           8. Non-cash additions to Consolidated
Net Income for Subject Period:  $___________           9. Consolidated EBITDA
(Lines I.B1 + 2 + 3 + 4 + 5 + 6 – 7 – 8): $___________

 

 

C.

Consolidated Leverage Ratio (Line I.A ÷ Line I.B.9):           to 1.00

$___________

                to 1.00

    Maximum permitted: 3.50:1.00

 

 


--------------------------------------------------------------------------------

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

 

Consolidated
EBITDA


Quarter
Ended
__________


Quarter
Ended
__________


Quarter
Ended
__________


Quarter
Ended
__________

Twelve
Months
Ended
__________

 

Consolidated Net Income

 

         

+Consolidated Interest Charges

 

         

+income taxes

 

         

+depreciation expense

 

         

+amortization expense

 

         

+non-recurring non-cash expenses

 

         

-income tax credits

 

         

-non-cash income

 

         

=Consolidated EBITDA

 

         

 